PER CURIAM.
The former husband, John Ryan, appeals from a final order denying his petition for a downward modification of alimony and an award of attorney’s fees and costs. We affirm the order denying modification of the alimony but reverse and remand the order awarding attorney’s fees. The trial court erroneously applied the “prevailing party” standard in determining whether to award fees, rather than considering the financial resources of both parties. See Giovanelli v. *995Giovanelli, 654 So.2d 154 (Fla. 4th DCA 1995).
DELL, KLEIN and STEVENSON, JJ., concur.